Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00454-CV

                    Pete Escalante GUTIERREZ d/b/a Fast Cash Refund Express,
                                          Appellant

                                            v.
                              M2G Real Estate, Ltd. f/k/a B&M
                      M2G REAL ESTATE, LTD. f/k/a B&M Real Estate, Ltd.,
                                        Appellee

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-07756
                             Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 9, 2015

DISMISSED FOR WANT OF PROSECUTION

           To date, appellant has failed to pay the applicable filing fee in this appeal. Texas Rule of

Appellate Procedure 5 provides,

           A party who is not excused by statute or these rules from paying costs must pay—
           at the time an item is presented for filing—whatever fees are required by statute or
           Supreme Court order. The appellate court may enforce this rule by any order that
           is just.

TEX. R. APP. P. 5.

           On August 14, 2015, we ordered appellant to either (1) pay the applicable filing fee in this

appeal or (2) provide written proof to this court that appellant is excused by statute or these rules
                                                                                      04-15-00454-CV


from paying the filing fee on or before August 31, 2015. See TEX. R. APP. P. 20.1 (providing that

party who qualifies as indigent under Rule 20 may proceed without advance payment of costs).

We warned that if appellant failed to respond within the time provided, this appeal would be

dismissed. See TEX. R. APP. P. 42.3(c).

       Because appellant has failed to pay the filing fee or provide written proof that he is excused

from paying the filing fee, we dismiss this appeal. See id.


                                                  PER CURIAM




                                                -2-